Citation Nr: 0015611	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1988.  The veteran had subsequent periods of active and 
inactive duty for training, including inactive duty for 
training in August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right shoulder disability originated during 
his extended period of active duty.


CONCLUSION OF LAW

Right shoulder disability was incurred in active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained. 

Review of the veteran's service medical records shows that at 
the time of his enlistment examination in June 1979, the 
veteran's right shoulder was found to be normal.  In November 
1982, the veteran was seen for possible right shoulder 
dislocation.  The examiner noted complaints of chronic 
intermittent right shoulder pain over the past two years with 
no known trauma.  Physical examination was unremarkable 
except for complaints of pain, and the examiner diagnosed 
mild impingement syndrome of the right shoulder.  In November 
1983, the veteran was treated for complaints of a sore back 
of one day's duration.  It was noted that the veteran had no 
restriction of movement but muscle spasm below the right 
scapula was found; muscle strain was diagnosed.  

A June 1986 service medical report states that the veteran 
incurred a sore right arm after playing softball; muscle 
spasm was diagnosed.  In August 1986, the veteran was seen 
for a sore right arm after playing softball; right arm muscle 
spasm was diagnosed.  In a separate service medical entry 
dated in August 1986, diagnoses of left acromioclavicular 
joint inflammation and possible discoid meniscus tear were 
noted.  August 1986 x-rays of the veteran's left clavicle and 
shoulder showed no evidence of separation or other 
abnormality.  At his separation examination in December 1987, 
the veteran gave a history of a painful shoulder, and an 
examiner reported a left shoulder ache related to overuse.  
At the time of an examination for retirement in November 
1991, the veteran reported a history of a painful right 
shoulder.  An examiner noted on the report that the veteran 
had complaints of left knee and shoulder pain with occasional 
swelling of six years' duration.  An examiner also noted a 
loose ligament of the left shoulder.

In a private medical treatment report dated in October 1992, 
a physician reported that the veteran was being seen for 
right shoulder pain that started on August 22, 1992, during a 
digging operation while serving with the National Guard.  
Also in the report, the physician wrote that the veteran 
reported a prior injury to the right shoulder related to a 
softball injury on active duty six years earlier; the veteran 
stated that his right arm was in sling for 10-14 days.  The 
same physician reported on a DD Form 689 that the veteran had 
injured his shoulder while working on a domestic action 
project in Anandale, Minnesota.  The physician noted that 
right shoulder x-rays showed no fracture or dislocation and 
that he suspected that the veteran had old acromioclavicular 
joint separation stemming from an injury six years 
previously.  In a DA Form 2173, the physician repeated the 
above clinical data and an officer reported that the veteran 
complained of pain of the right shoulder at the time of a 
domestic action excavation project but did not seek medical 
attention at that time; the officer noted the veteran's 
complaints of progressive worsening of right shoulder 
symptoms leading to the need for medical attention.

In a private treatment record dated in January 1993, it was 
noted that a review of the veteran's history revealed that 
the above-mentioned softball injury actually involved the 
left shoulder.  Nevertheless, the physician did note the 
veteran's inservice right shoulder pain, for which he sought 
treatment in 1982, and that his right shoulder pain was felt 
to be due to carrying heavy knapsacks.

In a November 1993 memorandum, an army physician in the 
orthopedic service reported the veteran's left shoulder 
chronic degenerative cartilage tear most likely was incurred 
during his active duty period predating the August 1992 
injury.  The physician also diagnosed right shoulder chronic 
rotator cuff tendonitis and stated that this condition should 
improve with physical therapy and medication.

A VA consultation report dated in November 1993 shows a 
diagnosis of rotator cuff tendonitis.

A line of duty investigation was conducted with respect to 
the veteran's excavation injury.  In an April 1994 report of 
the Judge Advocate General's Office summarizing the 
investigation findings, an officer wrote that the veteran 
originally injured his right shoulder while home on leave 
during active duty but that the injury was aggravated on 
subsequent occasions, including in August 1992 while on duty.  
Thus, the officer deemed the veteran's right shoulder 
injuries to have been incurred in the line of duty.  

In a May 1994 Medical Evaluation Board report, it was 
recommended that the veteran be discharged from his Reserve 
duties due to his chronic right shoulder tendonitis.  

The veteran underwent VA general medical examination in 
August 1994 at which he reported continuous right shoulder 
pain since the excavation injury.  Positive findings included 
right acromioclavicular tenderness and limited shoulder 
rotation.  The examiner diagnosed chronic right shoulder pain 
(possible rotator cuff injury versus chronic 
acromioclavicular separation/impingement syndrome).  

At his May 1995 personal hearing, the veteran testified that 
he originally injured his right shoulder in November 1982 
while stationed in Germany and that he sustained further 
injuries to the right shoulder over the course of his active 
duty.  The veteran also testified that he sustained a right 
shoulder injury in August 1992 during inactive duty for 
training.  The veteran also reported that he had not received 
regular treatment for his right shoulder other than the 
treatment in 1992 noted in the record.  

VA examination of the veteran joints in October 1996 resulted 
in diagnoses of residual right shoulder osteoarthritis and 
tenderness consistent with, but not diagnostic of, right 
bicipital tendonitis.  The examiner also commented that the 
osteoarthritis and bicipital tendon tenderness may have been 
caused or aggravated by the injury reported by the veteran, 
but a definitive opinion with regard to etiology could not be 
offered.  

VA examination of the joints in November 1999 revealed x-ray 
findings of right shoulder osteoarthritis of the 
acromioclavicular joint consistent with impingement of the 
rotator cuff and some deltoid bursitis.  The examiner opined 
that the veteran injured his right shoulder during his 
extended period of service and that he aggravated this injury 
during the shoveling operation with the reserves.  



Analysis

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty or disability resulting from injury 
incurred or aggravated during a period of inactive duty.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.6, 3.303 (1999).

The RO has determined that there is no medical evidence of 
record showing that chronic right shoulder disability had its 
origin during the veteran's active service or active or 
inactive duty for training periods.  The RO has found highly 
probative the fact that there was no military medical 
evidence of incurrence of a right shoulder injury in August 
1992.  The RO notes that the earliest evidence of right 
shoulder disability stemming from the excavation project was 
the above-cited October 1992 private physician's report and 
that the October 1992 report was based on an erroneous 
history.  

The Board is not persuaded by the RO's reasoning.  The 
veteran did not have a right shoulder disorder at the time of 
his enlistment into active service, and the first evidence of 
complaints of right shoulder pain was in November 1982, over 
two years after his service entrance.  At that time, 
impingement syndrome of the right shoulder was diagnosed.  At 
his separation examination, the veteran reported a history of 
right shoulder pain.  Moreover, the history reported by the 
veteran in October 1992 was of a right shoulder injury while 
serving with the National Guard in August 1992 and a line of 
duty investigation resulted in the conclusion that the August 
1992 injury was incurred in the line of duty.  In the Board's 
opinion, the preponderance of the evidence establishes that 
the August 1992 injury was incurred while the veteran was 
serving on inactive duty for training.  

Further, it was the clinical opinion of the private physician 
treating the veteran after his shoveling injury that the 
injury constituted aggravation of an old acromioclavicular 
joint separation.  While it is true that the physician 
erroneously based his October 1992 findings on the assumption 
that the veteran had incurred a right shoulder 
acromioclavicular joint separation in 1986 as part of a 
softball injury, the physician corrected this erroneous 
assumption in his January 1993 report but never the less 
believed that the veteran's right shoulder disability 
originated in service.  In addition, the VA examiner 
assessing the veteran in 1999 opined that the veteran's right 
shoulder disability originated during his extended period of 
active duty and was aggravated by the injury while on 
inactive duty for training in August 1992.  The Board 
believes that this opinion is consistent with and supported 
by the earlier evidence of record.  Accordingly, service 
connection is warranted for the veteran's right shoulder 
disability.  


ORDER

Service connection for right shoulder disability is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

